23 Ill.2d 475 (1961)
179 N.E.2d 9
THE PEOPLE OF THE STATE OF ILLINOIS, Defendant in Error,
v.
CLIFFORD JACKSON, Plaintiff in Error.
No. 36124.
Supreme Court of Illinois.
Opinion filed November 30, 1961.
Rehearing denied January 22, 1962.
*476 CLIFFORD JACKSON, pro se.
Judgment affirmed.
Mr. JUSTICE DAILY delivered the opinion of the court:
Defendant, Clifford Jackson, who was represented by counsel and fully admonished by the trial court, waived prosecution by indictment (Ill. Rev. Stat. 1959, chap. 38, par. 702), and pleaded guilty to an information for burglary in the circuit court of Winnebago County. He was sentenced to the penitentiary for a term of not less than five nor more than fifteen years and, presenting only the common-law record, he now prosecutes this writ of error to review that judgment.
For his first contention defendant asserts, completely de hors the record and in contradiction of the allegations in the information, that the building he was charged with burglarizing did not lie either within the State of Illinois or the county of Winnebago, with the result that the court lacked jurisdiction to hear the cause. In light of the allegations of the information it is clear that we may not properly consider this argument. On writ of error, the common-law record imports verity and cannot be impeached, contradicted or amended except by reason of other matters of record. (People v. Jones, 9 Ill.2d 481; People v. Brown, 3 Ill.2d 623; People v. Connors, 413 Ill. 386.) If the point has any foundation or merit, defendant is not without a remedy but may secure relief by a motion in the nature of a writ of error coram nobis. Ill. Rev. Stat. 1959, chap. 110, *477 par. 72; People v. Bishop, 1 Ill.2d 60; People v. Loftus, 400 Ill. 432.
Finally, it is contended that the information was defective because it did not properly identify or particularize the location of the building within Winnebago County. While we find that the information sufficiently describes the premises burglarized, it is enough to point out that defendant, by pleading guilty, waived all defects in the information not jurisdictional. People v. Thompson, 19 Ill.2d 330; People v. Terry, 12 Ill.2d 56.
The judgment of the circuit court of Winnebago County is affirmed.
Judgment affirmed.